DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 2/04/2021 has been considered by the Examiner. Currently claims 2, 5, 11-13, 16-33, 38-43, 45, and 47 are pending, claims 1, 3-4, 6-10, 14-15, 34-37, 44 and 46 are canceled, and claims 17, 28, 30, 42-43, 45, and 47 have been amended. Applicant’s amendments to claim has obviated the previously filed drawing objection.  Likewise Applicant’s amendments in claims 30, 42, and 47 overcomes the previously field rejection of the claims under 35 U.S.C 112(b). A complete action on the merits of claims 2, 5, 11-13, 16-33, 38-43, 45, and 47 follows below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/01/2020 has been considered by the Examiner. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 17 and 42 recite the limitation “non-sack perimeter interior.” There is no antecedent basis for the term “non-sack perimeter interior” in the Specification. 
Claim Objections
and 45 are objected to because of the following informalities:  
In claim 17 amend “and a a substance of high heat of fusion” to recite –and a substance of high heat of fusion--. 
In claims 17 and 42 amend “a non-sack perimeter interior joint line” to recite –a non-sack perimeter joint line of the plurality of non-sack perimeter interior joint lines.—
In claims 17 and  42 amend “pockets” and “pocket” to recite –interior pockets—and –interior pocket—respectively. 
In claims 17 and 42 amend “disposed on a pocket side” to recite –disposed on an interior pocket side of the interior pocket sides.—
In claims 17 and 42 amend “the angled section” to recite –the angled section of the four angled sections.— 
In claims 17 and 42 amend “the cutouts” to recite –the one or more cutouts--.
In claim 42 amend “to an an angled section” to recite –to an angled section of the four angled sections--.
In claim 43 amend “each interior pocket” to recite –each interior pocket of the plurality of interior pockets.--
In claim 45 amend “each pocket” to recite –each interior pocket of the plurality of interior pockets.--
Regarding claim 45 the lined through portions appear to be from previously filed claim 43 and not claim 45. The canceled claim language in claim 45 should recite ‘and further formed by four “X” shaped members forming a diamond shaped interior perimeter having gaps between each “X” shaped member of the four “X” shaped members.’

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 11-13, 16-33, 38-43, 45, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17 and 42 recite the limitation “non-sack perimeter interior joint lines.” It is the position of the Examiner that the metes and bounds of the limitation are unclear. It is unclear if the claimed joint lines can extend parallel with respect to the perimeter or if the claimed joint lines should be at a certain distance near or far from perimeter. For the purposes of compact prosecution the Examiner interprets the “non-sack perimeter joint lines” to be joint lines that are spaced from the edge of the perimeter of the sack as well as joint lines that extend from the perimeter of the sack. It is the position of the Examiner that recitation of “non-sack perimeter joint lines” do not preclude joint lines that start from the perimeter edge of the sack and extend towards the midsection of the sack (non-perimeter). 
Claims 2, 5, 11-13, 16, 43, 45, and 47 are rejected due to their dependency on rejected claim 17. 

Claim 42 recites the limitation “interior joint lines of opposite pocket sides.” It is unclear if the limitation is one of or in addition to “a plurality of non-sack perimeter interior joint lines.—
Claims 43 and 45 recite each interior pocket having “four gaps.” It is unclear if the gaps are one of or in addition to “at least two gaps” in claim 42. For the purposes of compact prosecution the Examiner interprets the limitations to be the same.
Claim 47 recites the limitation “void gaps.” It is unclear if the limitation is one of or in addition to the “at least two gaps” in claim 42. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42, 5, 12-13, 43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (2008/0006629), in view of Whitely (2015/0173942), Spence (2014/0222121),  and Human (4,483,157).
Regarding claim 42, Roth teaches a first flexible sheet and a second flexible sheet joined together forming a sack; the sack comprising a sack perimeter, a sack outer surface, a sack inner plenum bound by the first flexible sheet and second flexible sheet along the sack perimeter, and a substance of high heat of fusion enclosed in the 
Roth does not teach a plurality of non-sack perimeter joint lines joining portions of the first flexible sheet and second flexible sheet within the sack inner plenum forming a plurality of interior pockets, each pocket of the plurality of pockets sharing a non-sack perimeter interior joint line as a pocket perimeter boundary line thereby forming a tessellated pattern distributed throughout a majority of the surface area of the pack, further each interior pocket having at least four angled sections formed by the non-sack perimeter interior joint lines disposed on opposite sides of each pocket;
each interior pocket additionally having at least two gaps intermediate interior joint lines of opposite pocket sides, each gap allowing for bi-directional flow of the substance of high heat of fusion, further the at least two gaps arranged to minimize straight-line paths such that incoming flow of the substance of high heat of fusion through the gaps is routed to an angled section disposed on a pocket side opposite the at least two gaps and rerouted by the angled section thereby minimizing flow from a first interior pocket of the plurality of interior pockets to a second adjacent interior pocket of the plurality of interior pockets or to the sack perimeter; and 
further, the cold pack comprising one or more cutouts disposed along the sack perimeter allowing the cold pack to flex and close the cutouts to conform to a three dimensional shape. 

each interior pocket additionally having at least (one) gap disposed intermediate interior joint lines of opposite pocket sides, each gap allowing for bi-directional flow of the substance of high heat of fusion (since the fluid can be distributed across the device and the device is flexible , fluid is capable of moving into and out of the opening/gap between the seams  providing for a bi-directional flow as a result of the seam configurations), further the at least (one) gap arranged to minimize straight-line paths such that incoming flow of the substance of high heat of fusion through the gap is routed to an angled section disposed on the pocket side opposite the at least (one) gap and rerouted by the angled section thereby minimizing flow from a first interior pocket of the plurality of interior pockets to a second adjacent interior pocket of the plurality of interior 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a plurality non-sack perimeter interior joint lines forming a plurality of interior pockets each pocket sharing a non-sack perimeter interior joint line as a pocket perimeter boundary line forming a patter distributed throughout a majority of the surface area of the pack , further each interior pocket having at least (two) angled sections formed by the non-sack perimeter interior joint lines disposed on opposite sides of each pocket and at least (one) gap disposed intermediate interior joint lines since Whitely provides the spacing and sizes of the joint lines/baffled seams can be selected to promote even distribution of the thermal material and prevent a large amount of thermal material from congregating in the same region thereby providing thermal effectiveness of the pad.

However, Spence teaches a thermal pad comprising a plurality of non-sack perimeter interior joint lines, having at least (three) angled sections (Fig. 34) , each interior pocket additionally having at least two gaps intermediate interior joint lines of opposite pocket sides arranged to minimize staring-line paths such that incoming flow of the substance of high heat of fusion through the gaps is routed to an angled section disposed on a pocket side opposite the at least two gaps and rerouted by the angled section thereby minimizing flow from a first interior pocket of the plurality of interior pockets to a second adjacent interior pocket of the plurality of interior pockets or to the sack perimeter (Figs. 26, 28, 31-34, see fluid flow in Figs 33-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaps between at least some of the non-sack perimeter joint lines/baffle seams such that they are two gaps arranged to minimize straight-line paths for thermal material flow since the baffles provide for elasticity and flexibility in multiple directions [0114] and distribute the fluid throughout the pad as seen in Figs 33-34. An additional gap for each interior pocket is advantageous in distributing the fluid throughout the device.
In re Dailey et al., 149 USPQ.
The combination is silent about specifically teaching wherein the cold pack comprises one or more cutouts disposed along the sack perimeter allowing the cold pack to flex and close the cutouts to conform to a three dimensional shape.
However, Human provides for a device within the same field of invention (cold pack for keeping beverages cold during shipment, storage, and use [Abstract]), wherein the cold pack includes a cutout disposed along the sack perimeter allowing the cold pack to flex and close the cutout to conform to a three dimensional shape (the container includes upper refrigerated case 26 and lower refrigerant case 28 in the shape of a doughnut , wherein its central aperture 70 is sized to receive and surround a valve on top of the keg 32…the bottom of the of the upper case conforms to the top surface of the keg thereby providing a large surface area for heat conduction; Col 4 lines 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cold pack such that it includes a cutout disposed along the sack perimeter allowing the cold pack to flex and close cutouts to conform to a three dimensional shape since such a configuration allows the cold pack to be accommodated on the subject or object that is to be cooled and the 
Regarding claim 5, the combination teaches the limitations of claim 42 as previously rejected above. Roth teaches wherein the sack is a heat sealed sack but is silent about specifically teaching plastic. However, Whitely teaches a heat-sealed envelope formed of flexible plastic sheet [0017]. Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to have modified the pouch such that it is plastic since Whitely teaches it can be liquid and air impermeable. 
Regarding claim 12, the combination teaches the limitations of claim 42 as previously rejected above. Whitely teaches wherein each whole pocket of the plurality of pockets is substantially the same size ([0048] The spacing and sizes of the baffle seams 80 can be selected to promote even distribution of the gel beads and prevent a large amount of gel beads from congregating in the same region).
Regarding claim 13, the combination teaches the limitations of claim 42 as previously rejected above. While Roth provides for a thermal pack, it is silent about specifically teaching wherein the cold pack forms a shape to fit the curve of a body part such as a head, elbow, knee, or foot, further comprising one or more straps for holding the cold pack to a body parts for hands free heat exchange.
However, Whitely teaches a thermal pack within the same field of invention (thermotherapeutic pad) comprising a strap 94, Figs. 6-7 for holding the therapy wrap to a body part. 

Regarding claims 43 and 45, the combination teaches the limitations of claim 42. Spence generally provides four gaps (Fig. 34) and the gaps are disposed such that incoming flow of the substance of high heat fusion is obstructed by angled sections opposite the four gaps and outgoing flow is obstructed by angled sections opposite the gaps in the second adjacent pocket (see fluid flows in Figs. 33 and 34 where the baffles effect the incoming and outgoing flows). 
The combination does not teach wherein each interior pocket is hexagonal shaped having six angled sections, or diamond shaped having four angled sections, wherein a first pair of gaps are positioned adjacent to a first angled section and a second pair of gaps are positioned opposite and mirrored the first pair adjacent to a second angled section.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interior pocket shape such that they are hexagonal having six angled sections or diamond shaped having four angled sections, wherein a first pair of gaps are positioned adjacent to a first angled section and a second pair of gaps are positioned opposite and mirrored the first pair adjacent to a second angled section since modifying the shape of the interior perimeter or pockets would not provide for undue experimentation and one of ordinary skill in the In re Dailey et al., 149 USPQ.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (2008/0006629), in view of Whitely (2015/0173942), Spence (2014/0222121), Human (4,483,157), and in further view of Dyke (8,857,210).
Regarding claim 2, the combination teaches the limitations of claim 42 as previously rejected above. The combination does not teach wherein a cold pack top edge and a cold pack bottom edge are arc shaped, each having a substantially consistent radius, the bottom edge is of a smaller radius than the top edge, the first edge and the second edge are heat sealed together whereby the sack forms a bowl shape.
However, Dyke teaches a thermal pack within the same field of invention (110; Fig. 2; chilling system comprising sealed chilling components), the top edge and the bottom edge are arc shaped, each having a substantially consistent radius, the bottom edge is of a smaller radius than the top edge (121 bottom component outer periphery is arc shaped and is smaller than 142 spacing component outside edge) , the first edge and the second edge are heat sealed together whereby the sack forms a bowl shape (130 and 140 are sealed to form a sealed cavity 135 that comprises 136 a liquid or gel component...the device is bowl shaped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the cold pack such that it is bowl shaped since change in form or shape is generally recognized as .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (2008/0006629), in view of Whitely (2015/0173942), Spence (2014/0222121), Human (4,483,157), and in further view of Antinoro (6,796,996).
Regarding claim 11, the combination teaches the limitations of claim 42 as previously rejected above. The combination is silent about specifically teaching further comprising a sealed opening on the cold pack, whereby the substance with a high heat of fusion is inserted and sealed into the sack.
 However, Antinoro teaches a shape retaining bag with fill material to retain heat or retain cooling; Col. 4 lines 10-15 comprising a top side 15 which has a sealable opening 14 disclosing the inner chamber 12, and a bottom side 17 on an opposing side to the top side 15.  With the opening 14 at the top 15, the top is also referred to herein as the fill-side 15 through which a suitable fill material passes into the inner chamber 12; Col. 4 lines 3-10. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cold pack such that it includes a sealed opening for the purposes of allowing a user to fill material into the chamber of the cold pack. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (2008/0006629), in view of Whitely (2015/0173942), Spence (2014/0222121), and Human (4,483,157), and in further view of Fuchs (2005/0183446). 

However, Fuchs teaches a cold pack within the same field of invention comprising compartments that include refrigerant comprising a freezing gel [0041]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal energy storage material in Roth such that it is a gel refrigerant since the material is capable of absorbing heat and providing a chilling effect on surrounding materials [0041]. 
Claim 17, 21-26, 28, 32, 33, 39, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laugier (5,520,014) in view of Roth (2008/0006629) and in further view of Whitely (2015/0173942), Spence (2014/0222121), and  Morris (5,231,850), and Human (4,483,157).
Regarding claim 17, Laugier teaches a storage container ([Abstract]   A freezer box (1) comprises a first heat exchange wall (2) which defines a main hollow interior region (7) for ice cream or other liquid material to be cooled, chilled or frozen) comprising:
an outer container with an interior surface, an exterior surface and open top and a base (first outer side wall 15 includes an interior surface and an exterior surface, and first outer base 14. The top of the first outer side wall is open to the secondary hollow interior region 12 for a heat sink material); 

a cold element for fitting within the space between the inner surface and the outer surface such that the cold pack substantially fills the space (the secondary hollow interior region 12 teaches a heat sink which can be brine 13).
While Laugier teaches a cold element, it does not teach a cold pack wherein the cold pack comprises a first flexible sheet and a second flexible sheet joined together forming a sack; the sack comprising a sack perimeter, a sack outer surface, a sack inner plenum bound by the first flexible sheet and second flexible sheet along the sack perimeter, and a substance of high heat of fusion enclosed in the sack inner plenum.
However, Roth teaches a container within the same filed of invention (thermal energy storage system) comprising a cold pack between an inner container and an outer container (thermal energy storage material in a sealed pouch Figs 14-17)  the cold pack comprising a first flexible sheet and a second flexible joined together forming a sack; the sack comprising a sack perimeter, a sack outer surface, a sack inner plenum bound by the first flexible sheet and second flexible sheet along the sack perimeter, and a flowable thermal material enclosed in the sack inner plenum (sealed pouch 88 Fig. 17 
Therefore, it would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  heat sink brine material in Laugier such that it is placed in a pack or sack  for the purposes of removably placing the sealed pouch in the compartment in the container [0047].
The combination does not teach a plurality of non-sack perimeter joint lines joining portions of the first flexible sheet and second flexible sheet within the sack inner plenum forming a plurality of interior pockets, each pocket of the plurality of pockets sharing a non-sack perimeter interior joint line as a pocket perimeter boundary line thereby forming a tessellated pattern distributed throughout a majority of the surface area of the pack, further each interior pocket having at least four angled sections formed by the non-sack perimeter interior joint lines disposed on opposite sides of each pocket;
each interior pocket additionally having at least two gaps intermediate interior joint lines disposed on opposite sides of the pocket, each gap allowing for bi-directional flow of the substance of high heat of fusion, further the at least two gaps arranged to minimize straight-line paths such that incoming flow of the substance of high heat of fusion through the at least two gaps is routed to an angled section disposed on a pocket side opposite the at least two gaps and rerouted by the angled section thereby minimizing flow from a first interior pocket of the plurality of interior pockets to a second adjacent interior pocket of the plurality of interior pockets or to the sack perimeter; and 

However, Whitely teaches a thermal pad comprising a plurality of non-sack perimeter interior joint lines joining portions of the flexible sheet and the second flexible sheet within the sack inner plenum each pocket of the plurality of interior pockets sharing a non-sack perimeter interior joint line as a pocket perimeter boundary line thereby forming a tessellated pattern distributed throughout a majority of the surface area of the pack ([0048] The baffle seams 50 and their endpoints 54 can be formed by local joining of the top and bottom layers 46, 48 of the envelope 42 using, for example, the same heat-sealing process that forms the outer seam 44. These seams are considered to be non-sack perimeter interior joint lines as broadly as claimed since they can extend from the perimeter across the device and are not limited to the perimeter); further each interior pocket having at least (two) angled sections formed by the non-sack perimeter interior joint lines disposed on opposite sides of each pocket (each seam extending from the perimeter across the device creates at least two angles)
each interior pocket additionally having at least (one) gap disposed intermediate interior joint lines disposed on opposite sides of the pocket, each gap allowing for bi-directional flow of the substance of high heat of fusion (since the fluid can be distributed across the device and the device is flexible , fluid is capable of moving into and out of the opening between seams providing for a bi-directional flow as a result of the seam configurations), further the at least (one) gap arranged to minimize straight-line paths such that incoming flow of the substance of high heat of fusion through the gap is routed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a plurality non-sack perimeter interior joint lines forming a plurality of interior pockets each pocket sharing a non-sack perimeter interior joint line as a pocket perimeter boundary line forming a patter distributed throughout a majority of the surface area of the pack , further each interior pocket having at least (two) angled sections formed by the non-sack perimeter interior joint lines disposed on opposite sides of each pocket and at least (one) gap disposed intermediate interior joint lines since Whitely provides the spacing and sizes of the joint 
While Whitely provides for flow paths including a straight line path and non-sack perimeter interior joint lines that obstruct the flow of the substance of high heat fusion, it is silent about specifically teaching each interior pocket having at least four angled sections and each interior pocket additionally having at least two gaps intermediate interior joint lines of opposite pocket sides, further the at least two gaps arranged to minimize straight line paths. 
However, Spence teaches a thermal pad comprising a plurality of non-sack perimeter interior joint lines, having at least (three) angled sections (Fig. 34) , each interior pocket additionally having at least two gaps intermediate interior joint lines of opposite pocket sides arranged to minimize staring-line paths such that incoming flow of the substance of high heat of fusion through the gaps is routed to an angled section disposed on a pocket side opposite the at least two gaps and rerouted by the angled section thereby minimizing flow from a first interior pocket of the plurality of interior pockets to a second adjacent interior pocket of the plurality of interior pockets or to the sack perimeter (Figs. 26, 28, 31-34, see fluid flow in Figs 33-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaps between at least some of the non-sack perimeter joint lines/baffle seams such that they are two gaps arranged to minimize straight-line paths for thermal material flow since the baffles provide for elasticity and flexibility in multiple directions [0114] and distribute the fluid 
Spence is silent about specifically teaching each pocket having at least four angled sections. However, it is the position of the Examiner that modifying the shape of the interior perimeter or pockets to provide for four angled sections rather than three would not provide for undue experimentation and one of ordinary skill in the art would be capable of arriving at the claimed shape since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ.
While Laugier’s inner and outer container form a substantially uniform space between the interior surface of the outer container and the exterior surface of the inner container, Laugier does not teach one or more spacers. 
However, Morris teaches a container within the same field of invention (cooler container 12) and further teaches a center post 28 between and outer container and an inner container. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included one or more spacers between the interior surface of the outer container and the exterior surface of the inner container in Laugier for the purposes of maintaining them in a spaced relation as taught by Morris (Col. 1 lines 67-68). 
The combination is silent about specifically teaching wherein the cold pack comprising one or more cutouts disposed along the sack perimeter allowing the cold pack to flex and close the cutouts to conform to a three dimensional shape.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cold pack such that it includes a cutout disposed along the sack perimeter allowing the cold pack to flex and close cutouts to conform to a three dimensional shape since such a configuration allows the cold pack to be accommodated on an object that is to be cooled and the flexibility of the cold pack with the cutout allows for a large surface area for thermal conduction. 
Regarding claim 21, the combination teaches the limitations of claim 1 as previously rejected above. Morris provides herein the inner container is stacked in the outer container, supported by the one or more spacers, such that the inner container base is substantially parallel to the outer container base, the outer container open top is in substantially the same plane as the inner container open top, and the inner container exterior surface and outer container interior surface have substantially the same slope (Fig. 2 the plastic skins are maintained in a spaced relation Col. 1 lines 67-68).
Regarding claims 22, 23, and 25, the combination teaches the limitations of claim 17 as previously rejected above. While Laugier is silent about specifically teaching the 
Regarding claim 24, the combination teaches the limitations of claim 17 as previously rejected above. Laugier teaches wherein the outer container and inner container are both substantially cylindrical shaped (claim 9 first inner side wall is of cylindrical shape; claim 13 wherein the first outer side wall is of cylindrical shape and is co-axial with the first inner side wall).
Regarding claim 26, the combination teaches the limitations of claim 25 as previously rejected above. Laugier teaches a lid having a first side and a second side, and a chamber containing a substance with a high heat of fusion, the outer rim of the second side rests on the an outer rim of the inner container opening ([Abstract] a lid 30 which comprises a second heat exchange wall 32 having a cylindrical portion 46 
Regarding claim 28, the combination teaches the limitations of claim 17. Spence generally provides the gaps are disposed such that incoming flow of the substance of high heat fusion is obstructed by an angled section opposite the gap and outgoing flow is obstructed by an angled section opposite the gap in the second adjacent pocket (see fluid flows in Figs. 33 and 34 where the baffles effect the incoming and outgoing flows). 
The combination does not teach wherein each interior pocket of the plurality of interior pockets is hexagonal shaped having six angled section or wherein each pocket is diamond shaped having four angled sections. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pocket shape such that they are hexagonal having six angled sections or diamond shaped having four angled sections since modifying the shape of the interior perimeter or pockets would not provide for undue experimentation and one of ordinary skill in the art would be capable of arriving the claimed shape since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ
Regarding claim 32, the combination teaches the limitations of claim 28 as previously rejected above. Roth teaches wherein the sack is a heat sealed sack but is silent about specifically teaching plastic. However, Whitely teaches a heat-sealed envelope formed of flexible plastic sheet [0017]. Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed 
Regarding claim 33, the combination teaches the limitations of claim 28 as previously rejected above. Whitely provides wherein each pocket of the plurality of pockets are uniformly distributed across the sack ([0048] The spacing and sizes 
of the baffle seams 80 can be selected to promote even distribution of the gel beads and prevent a large amount of gel beads from congregating in the same region.  Hence, the baffle seams 80 can increase the thermotherapeutic effectiveness of the pad 70 by reducing localized concentrations of gel beads). 
Regarding claim 39, the combination teaches the limitations of claim 28 as previously rejected above. Whitely teaches wherein each whole pocket of the plurality of pockets is substantially the same size ([0048] The spacing and sizes of the baffle seams 80 can be selected to promote even distribution of the gel beads and prevent a large amount of gel beads from congregating in the same region).
Regarding claim 40, the combination teaches the limitations of claim 28 as previously rejected above. Roth teaches the cold pack is formed into an open top box with 5 sides and seams ( Figs 14-15 teach sealed pouch 88 includes 5 sides and 4 seams wherein the pouch is configured to fit in a cavity of the storage container). While Roth teaches 4 seams and not 8 seams, it would have been obvious to one of ordinary skill in the art to add additional seams since mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.    
.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laugier (5,520,014) in view of Roth (2008/0006629), Whitely (2015/0173942), Spence (2014/0222121), Morris (5,231,850), Human (4,483,157), and in further view of Ichikawa (2002/0104527).
Regarding claims 18-20 the combination teaches the limitation of claim 17 as previously rejected above. The combination is silent about specifically teaching wherein spacer comprises one or more female portions and one or more male portions, the female portion is integral to the interior surface of the outer container base and the male portion is integral the exterior surface of the inner container base, the female portion and the male portion are of substantially the same height whereby the female portion fits within the male portion ; or the male portion is integral to the interior surface of the outer container base and the female portion is integral the exterior surface of the inner container base.
 However, Ichikawa teaches projections 7 integral with an inner surface of an outer vessel base 2 and configured to engage with recesses 16 integral with the exterior surface of the inner tank 4 [Abstract], Figs. 1-4. The female and male portions are substantially the same height (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art to modify the spacer or post in the combination such that it comprises male and female portions integral with respect to the inner surface of the 
Furthermore, it would have been obvious to one of ordinary skill in the art to rearrange which side of the containers include the male and female portions, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laugier (5,520,014) in view of Roth (2008/0006629), Whitely (2015/0173942), Spence (2014/0222121), Morris(5,231,850), Human (4,483,157), and in further view of Adams (2003/0178433).
Regarding claim 27, the combination teaches the limitations of claim 26 as previously rejected above. Laugier teaches wherein the first side of the lid is raised for allowing the substance with the high heat of fusion expansion space (Figs. 2-33 portion 49 of the lid and above is raised… The second heat exchange wall 32 is shaped at 49 to engage the first inner side wall 9 adjacent the open mouth 28 for locating the lid 30 with the second cylindrical side wall 47 coaxially with the first inner side wall 9; Col. 7 lines 7-10).
Laugier is silent about specifically teaching the first side further comprises an opening and closure cap whereby the chamber is filled with and emptied of the substance with a high heat of fusion. 
However, Adams teaches a container wherein the lid includes an opening and closure cap (removable lid 4 includes spout 6 and screw cap 8 [0021], Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the . 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laugier (5,520,014) in view of Roth (2008/0006629), Whitely (2015/0173942), Spence (2014/0222121), and  Morris(5,231,850), Human (4,483,157) and in further view of Dyke (8,857,210).
Regarding claim 29, the combination teaches the limitations of claim 28 as previously rejected above. The combination does not teach wherein a cold pack top edge and a cold pack bottom edge are arc shaped, each having a substantially consistent radius, the bottom edge is of a smaller radius than the top edge, the first edge and the second edge are heat sealed together whereby the sack forms a bowl shape.
However, Dyke teaches a thermal pack within the same field of invention (110; Fig. 2; chilling system comprising sealed chilling components), the top edge and the bottom edge are arc shaped, each having a substantially consistent radius, the bottom edge is of a smaller radius than the top edge (121 bottom component outer periphery is arc shaped and is smaller than 142 spacing component outside edge) , the first edge and the second edge are heat sealed together whereby the sack forms a bowl shape (130 and 140 are sealed to form a sealed cavity 135 that comprises 136 a liquid or gel component...the device is bowl shaped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the cold pack .
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laugier (5,520,014) in view of Roth (2008/0006629), Whitely (2015/0173942), Spence (2014/0222121), Morris(5,231,850), Human (4,483,157), and in further view of Lee (KR100481031 B1).
Regarding claim 30, the combination teaches the limitations of claim 28 as previously rejected above. While the combination provides for a cutout in the cold pack, the combination does not teach wherein the cold pack further comprises a plurality of elongated chambers integral to the sack and extending from a bottom edge of the sack; 
in a first state of the sack, each chamber is separated from an adjacent chamber by void gaps extending from the bottom edge of the sack; and 
in a second state of the sack, the sack is formed into a bowl shape flexing the each chamber to conform to the bowl shape thereby narrowing or closing the void gaps.
However, Lee teaches a device within the same field of invention (page 2 cold pack configured to provide cooling that is foldable according to the chest shape). Lee provides for elongated chambers that are separated by void gaps extending from the bottom edge and wherein the void gaps are capable of being narrowed or closed (see annotated Fig 4 below, the thermal pack of Lee allows close contact with the breast and since the device is foldable/flexible the spacing between the void gaps are capable of being narrowed). It is the position of the Examiner that the recitation of “thereby narrowing or closing void gaps” is intended use and since the device of Lee is 

    PNG
    media_image1.png
    406
    619
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cold pack such that it comprises a plurality of elongated chambers integral to the sack extending from a bottom edge of the sack and separated by void gaps, since such structure would (1) allow the device to fold into a bowl shape (2) distribute the gel evenly in the device and (3) allow for radial thermal transfer. 
Regarding claim 31, the combination teaches the limitations of claim 30 as previously rejected above. Lee provides wherein the substance with a high heat of fusion fills the sack included each elongated chamber (Figs 6 and 9)
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laugier (5,520,014) in view of Roth (2008/0006629), Whitely (2015/0173942), Spence (2014/0222121), Morris(5,231,850), Human (4,483,157), and in further view of Antinoro (6,796,996).

 However, Antinoro teaches a shape retaining bag with fill material to retain heat or retain cooling; Col. 4 lines 10-15 comprising a top side 15 which has a sealable opening 14 disclosing the inner chamber 12, and a bottom side 17 on an opposing side to the top side 15.  With the opening 14 at the top 15, the top is also referred to herein as the fill-side 15 through which a suitable fill material passes into the inner chamber 12; Col. 4 lines 3-10. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cold pack such that it includes a sealed opening for the purposes of allowing a user to fill material into the chamber of the cold pack. 
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laugier (5,520,014) in view of Roth (2008/0006629), Whitely (2015/0173942), Spence (2014/0222121),  Human (4,483,157), and in further view of Lee (KR100481031 B1).
Regarding claim 47, the combination teaches the limitations of claim 42 as previously rejected above. While the combination provides for a cutout in the cold pack, the combination does not teach wherein the cold pack further comprises a plurality of elongated chambers integral to the sack and extending from a bottom edge of the sack; 

in a second state of the sack, the sack is formed into a bowl shape flexing the each chamber to conform to the bowl shape thereby narrowing or closing the void gaps.
However, Lee teaches a device within the same field of invention (page 2 cold pack configured to provide cooling that is foldable according to the chest shape). Lee provides for elongated chambers that are separated by void gaps extending from the bottom edge and wherein the void gaps are capable of being narrowed or closed (see annotated Fig 4 above, the thermal pack of Lee allows close contact with the breast and since the device is foldable/flexible the spacing between the void gaps are capable of being narrowed). It is the position of the Examiner that the recitation of “thereby narrowing or closing void gaps” is intended use and since the device of Lee is configured to be formed into a bowl shape and flexing each chamber therefore it is capable of performing the intended use.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cold pack such that it comprises a plurality of elongated chambers integral to the sack extending from a bottom edge of the sack and separated by void gaps, since such structure would (1) allow the device to fold into a bowl shape (2) distribute the gel evenly in the device and (3) allow for radial thermal transfer. 
Response to Arguments
Applicant’s remarks in the response filed on 02/04/2021 have been considered by the Examiner but they were not persuasive with respect to the references. 

It is the position of the Examiner that Whitely generally recognizes the importance of baffle seams in providing even distribution of the thermal fluid throughout the pad [0037] and Spence specifically provides for baffles with angled sections which allow for thermal fluid to be distributed throughout the pad as indicated by arrows in Figs 33 and 34.
With respect to the Spence reference Applicant recites on pages 10-11 of the remarks , “Spence is fluid recirculation pad and requires fluid flow and fluid mobility throughout the pack in a single direction…The present invention and Whitely both require bi-direction flow between pockets to create a static flow like situation to keep pocket areas uniform. Because Spence teaches constant single direction flow and does not teach relatively static pockets, one of skill in the art would not combine Spence with Whitely to create pockets with minimal flow.”
The Examiner respectfully disagrees since Applicant recites limitations that are not claimed. Applicant does not require “static pockets” or recite a negative limitation reciting wherein the device does not comprise external circulation of the fluid. Nevertheless, the Examiner is relying on the structure of the joint lines since the lines are placed at various angles and affect the flow of fluid. Whitely specifically teaches in Fig. 6 and paragraph [0048] the baffle seams 80 can be arranged to cause the gel while still allowing movement of the gel beads and liquid throughout the entire envelope 72 .Therefore, since the fluid or thermal material can be distributed across the device and the device is flexible , fluid is capable of moving into and out of the pockets providing for a bi-directional flow as a result of the seam configurations. Furthermore, the Examiner disagrees that Spence provides for a constant single direction flow. For example in Fig. 33 Spence illustrates fluid from the distal end of the pack is configured to flow in more than one direction due to the structure of the joint lines. Therefore, Whitely and Spence are capable of providing for provide for “bi-directional flow of the substance of high heat of fusion” as broadly as claimed.
Applicant recites on page 11 of the remarks , “With respect to Human, applicant amends claims to provide cutouts along the sack perimeter allowing the cold pack to flex and close the cutouts to conform to a three-dimensional shape shape…Human does not contemplate perimeter cutouts.”
The Examiner respectfully disagrees since the claim requires “one or more cutouts” and Human provides for at least one cutout that is disposed along the perimeter of the sack. Therefore, Human provides for the claimed limitation.
Applicant further sets forth on pages 11-12 “Spence maintains uniformity using a pump to circulate fluid, so it needs pathways that promote flow instead of hinder flow to the next portion of the pack. A pocket structure allowing bi-direction flow would not allow the flow needed in Spence…The packs cited in the prior art teach free flowing fluid with relatively open pockets, or closed cell pockets, Examiner has not shown a pocket that allows for fluid flow, but minimizes fluid travel as contemplated in the present structure.”

Upon further consideration of the claims and in further view of Applicant amendments, a new grounds of rejection is set for the over Laugier (5,520,014) in view of Roth (2008/0006629) and in further view of Whitely (2015/0173942), Spence (2014/0222121), Morris (5,231,850), and Human (4,483,157) for claim 17 and Roth (2008/0006629), in view of Whitely (2015/0173942), Spence (2014/0222121), and Human (4,483,157) for claim 42.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794